Case: 19-60884      Document: 00516208994          Page: 1    Date Filed: 02/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 18, 2022
                                   No. 19-60884
                                                                          Lyle W. Cayce
                                                                               Clerk
   In re: Gregory Greenwood,

                                                                            Petitioner.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:19-CV-598


   Before Dennis, Elrod, and Duncan, Circuit Judges.
   Per Curiam:*
          In 1998, Gregory Greenwood, Mississippi prisoner # 63128, was
   convicted of murder and sentenced to life imprisonment. See Greenwood v.
   State, 747 So. 2d 273, 274–75 (Miss. Ct. App. 1999). In 2002, Greenwood
   filed a previous 28 U.S.C. § 2254 petition, which the district court dismissed
   as untimely, and this court denied a certificate of appealability.
          Greenwood, 16 years old at the time of the murder, was originally
   sentenced to life without the possibility of parole. Following the decisions in
   Miller v. Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana, 577
   U.S. 190 (2016), Greenwood challenged his sentence in state court. The



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60884       Document: 00516208994           Page: 2   Date Filed: 02/18/2022




                                      No. 19-60884


   State agreed that Greenwood should be resentenced to life with the
   possibility of parole. In February 2019, the state court entered an “Agreed
   Order & Judgment” to that effect, vacating Greenwood’s original sentence
   and resentencing him to life with eligibility for parole.
            In August 2019, Greenwood again filed a § 2254 petition in the district
   court. The district court concluded that Greenwood’s petition was an
   unauthorized successive petition and transferred it to this court.
                                           I.
            Under the Antiterrorism and Effective Death Penalty Act (AEDPA),
   a prisoner must obtain authorization from a federal court of appeals prior to
   filing a “second or successive” habeas petition in federal district court. 28
   U.S.C. § 2244(b)(3)(A). The phrase “second or successive” is a term of art
   that does not apply to all petitions subsequent to an initial petition. Magwood
   v. Patterson, 561 U.S. 320, 331–32 (2010). Instead, the phrase “only applies
   to a later-in-time petition that challenges the same state-court judgment as an
   earlier-in-time petition.” In re Lampton, 667 F.3d 585, 588 (5th Cir. 2012).
   Accordingly, the first petition to challenge a new judgment intervening
   between two habeas petitions is “not ‘second or successive’ at all.”
   Magwood, 561 U.S. at 341–42. “[T]he existence of a new judgment is
   dispositive.” Id. at 338. Greenwood argues that the state court’s “Agreed
   Order & Judgment” constitutes a “new judgment” under Magwood, and that
   therefore his current habeas petition is not “second or successive.” We
   agree.
            “Whether a new judgment has intervened between two habeas
   petitions, such that the second petition can be filed without this Court’s
   permission, depends on whether a new sentence has been imposed.”
   Lampton, 667 F.3d at 588 (citing Burton v. Stewart, 549 U.S. 147, 156 (2007)
   (“Final judgment in a criminal case means sentence. The sentence is the




                                           2
Case: 19-60884      Document: 00516208994          Page: 3    Date Filed: 02/18/2022




                                    No. 19-60884


   judgment.”)). Greenwood’s § 2254 petition filed in 2002 challenged his
   conviction and life-without-parole sentence imposed in 1998. His current
   petition challenges the life-with-parole sentence imposed by the 2019 state
   court order. By its plain language, the effect of the order is clear. First, the
   order explicitly vacates Greenwood’s prior sentence; it does not purport to
   merely modify an existing sentence. Cf. United States v. Jones, 796 F.3d 483,
   485–86 (5th Cir. 2015) (holding that a sentence modification pursuant to 18
   U.S.C. § 3582(c)(2) did not constitute a new sentence under Magwood).
   Second, the order imposes an entirely new sentence upon Greenwood; it
   does not reinstate a previous sentence. Cf. In re Hensley, 836 F.3d 504, 506–
   07 (5th Cir. 2016) (per curiam) (holding that a reinstated prior sentence did
   not constitute a new sentence and was therefore not a new judgment under
   Magwood). Third, the order does not leave the sentence for any count of
   conviction undisturbed; it imposes a new sentence for Greenwood’s sole
   charge of conviction. Cf. Lampton, 667 F.3d at 589 (finding no new judgment
   where an order vacated the sentence and conviction of only one count in a
   multi-count conviction, leaving the sentences of the remaining counts
   undisturbed).
          The dissenting opinion reads Magwood and Lampton to say that a “new
   judgment” may arise only from “a successful federal habeas petition.” Post
   at 8. This misunderstands both cases. Magwood turned on the meaning of
   the words “second or successive” vis-à-vis the petitioner’s judgment: a new
   judgment breaks the “second or successive” chain such that a petition
   challenging a new judgment is not “‘second or successive’ at all.” Magwood,
   561 U.S. at 341–42. This is irrespective of how the new judgment comes
   about. The Court’s occasional references to a new judgment’s resulting from
   a prior habeas petition—references which primarily occur in the majority’s
   responses to counterarguments—are only accidents of the facts of that case




                                          3
Case: 19-60884      Document: 00516208994           Page: 4     Date Filed: 02/18/2022




                                     No. 19-60884


   and the reality that “second or successive” questions only arise when prior
   federal habeas petitions have been filed.
          The dissenting opinion similarly misunderstands Lampton by
   emphasizing the wrong half of its statement that Magwood’s rule “applies
   only when a new sentence was imposed as a result of the first habeas
   proceeding.” Lampton, 667 F.3d at 589. The context of this quotation
   clarifies it. Lampton was sentenced to two life sentences for two separate
   convictions. Id. at 587. Lampton’s first habeas petition yielded the vacatur
   of one of those convictions, but the district court left the other intact. Id.
   Lampton attempted to file a second habeas petition challenging this latter
   conviction, but this court rightly concluded that because the “sentence on
   the [conviction] remained intact after the initial § 2255 proceeding was
   completed,” the second petition challenged the same judgment of conviction
   as the first. Id. at 589. Thus, the court emphasized that “the rule announced
   in Magwood applies only when a new sentence was imposed as a result of the first
   habeas proceeding.” Id. (emphasis added).
          Even if the context were not clear, Lampton explains that Magwood
   encompasses new judgments generated by other types of post-conviction
   relief. As an example of a “new judgment,” Lampton favorably discusses a
   case from this circuit, In re Barnes, in which this court held that a petitioner’s
   second habeas petition was not “second or successive” after the petitioner
   successfully moved in state court for post-conviction relief. Id. at 588 (quoting
   In re Barnes, No. 11-30319, slip op. at 2–3 (5th Cir. June 23, 2011)). Following
   Magwood, Lampton, and Barnes, then, it does not matter how Greenwood’s
   new judgment was obtained.
          For the foregoing reasons, we hold that the new sentence imposed by
   the 2019 “Agreed Order & Judgment” constitutes a new judgment under




                                           4
Case: 19-60884         Document: 00516208994               Page: 5       Date Filed: 02/18/2022




                                           No. 19-60884


   Magwood. See Lampton, 667 F.3d at 588. 1 Because Greenwood’s instant
   § 2254 petition is his first challenging the new judgment, it is “not ‘second
   or successive’ at all.” Magwood, 561 U.S. at 341–42. Therefore, Greenwood
   does not require this court’s authorization to proceed. Id.
                                                 II.
           The State argues that, notwithstanding the intervening judgment,
   Greenwood’s petition is successive because the petition challenges the
   original conviction rather than the new sentence. 2 We rejected a nearly
   identical argument in Scott v. Hubert, 635 F.3d 659, 665–66 (5th Cir. 2011).
   In Scott, the State similarly proposed a component-based interpretation of the
   term “judgment” within the context of AEDPA finality, arguing that the


           1
             This is indeed a new sentence. The dissenting opinion would apparently concede
   that Greenwood would have a new sentence if only his parole eligibility were written into
   the statute of conviction. Post at 9–12. But it makes little difference whether the
   unavailability of parole is written into the statute of conviction or merely cross-referenced
   in a parole statute. Compare Miller v. Alabama, 567 U.S. 460, 466 (2012) (quoting Ark. Code
   Ann. § 5-4-104(b) (1997) as follows: “A defendant convicted of capital murder or treason
   shall be sentenced to death or life imprisonment without parole.”), with Lester Parker v.
   State, 119 So. 3d 987, 996 (Miss. 2013) (quoting the then-in-effect parole statute as follows:
   “[N]o person shall be eligible for parole who is convicted except that an offender convicted
   of only nonviolent crimes [may be eligible] . . . ‘nonviolent crimes’ means a felony other
   than homicide . . . .”). Furthermore, constitutional challenges to a petitioner’s sentence—
   whether on direct or collateral appeal—encompass challenges to the application and effect
   of state parole statutes. See, e.g., Lester Parker, 119 So. 3d at 997 (analyzing the “statutory
   scheme” of the statute of conviction and the applicable parole statute and holding that the
   inmate was unconstitutionally sentenced to life without parole in violation of Miller).
            Moreover, the state court here vacated Greenwood’s “mandatory life-without-
   parole sentence” and “re-sentenced [him] to life imprisonment with eligibility for parole.”
   (emphasis added). In doing so, it followed the lead of the Supreme Court of Mississippi,
   which instructed that the proper remedy for Miller violations is to vacate the sentence and
   resentence for either “life imprisonment” or “life imprisonment with eligibility for parole
   notwithstanding [the applicable parole statute].” Lester Parker, 119 So. 3d at 999–1000.
           2
             To the extent that circuits have split over this question, the split pre-exists this
   decision and the answer here is compelled by our precedents.




                                                 5
Case: 19-60884      Document: 00516208994          Page: 6   Date Filed: 02/18/2022




                                    No. 19-60884


   term referred to both a “conviction judgment” and a “sentence judgment.”
   Id. We determined that this interpretation ran afoul of the Supreme Court’s
   statement in Burton: “[F]inal judgment in a criminal case means sentence.
   The sentence is the judgment.” Id. (quoting Burton, 549 U.S. at 156).
   Applying Burton, we instead held that “the judgment of conviction does not
   become final within the meaning of [AEDPA] until both the conviction and
   the sentence have become final . . . .” Id. at 666. We treat the conviction and
   sentence as a single unit.
          The State argues that Scott is distinguishable because it concerned the
   term “judgment” within the context of AEDPA finality. We disagree. We
   generally interpret “identical words used in different parts of the same act
   . . . to have the same meaning.” Horton v. Bank One, N.A., 387 F.3d 426, 435
   (5th Cir. 2004) (emphasis omitted).         We thus interpret “judgment”
   consistently as it relates to both finality and successiveness and therefore
   hold that a conviction and sentence form a single judgment for the purpose
   of determining successiveness under AEDPA. E.g., Lampton, 667 F.3d at 588
   (“Whether a new judgment has intervened between two habeas petitions . . .
   depends on whether a new sentence has been imposed.” (citing Burton, 549
   U.S. at 156 (“Final judgment in a criminal case means sentence. The
   sentence is the judgment.”))). Accordingly, Greenwood’s petition is not
   “second or successive” because it challenges a new, intervening judgment.
   Magwood, 561 U.S. at 341–42.
                                        III.
          For the foregoing reasons, we REVERSE the judgment of the district
   court and REMAND for further proceedings consistent with this opinion.




                                         6
Case: 19-60884     Document: 00516208994          Page: 7   Date Filed: 02/18/2022




                                   No. 19-60884


   Stuart Kyle Duncan, Circuit Judge, dissenting:
          Greenwood has filed two federal habeas petitions, seventeen years
   apart, raising identical challenges to his 1998 murder conviction. Yet the
   majority holds the second petition is not “second or successive” and so
   Greenwood can file it without our permission. Why? Because, between the
   two petitions, Greenwood became eligible for parole under Miller v. Alabama,
   567 U.S. 460 (2012), and Montgomery v. Louisiana, 577 U.S. 190 (2016). In
   the majority’s view, this means Greenwood has a “new judgment” under
   Magwood v. Patterson, 561 U.S. 320 (2010), which saves his second petition
   from being successive. Ante at 4–5.
          I respectfully dissent because Magwood does not apply here.
                                         I.
          In Magwood, a prisoner filed a second-in-time habeas petition
   challenging his “sentence, [which was] imposed as part of a resentencing in
   response to a conditional writ from the District Court.” 561 U.S. at 330. The
   Supreme Court held the second petition was not successive. Id. at 331. Why?
   Because the “resentencing led to a new judgment” and this was “his first
   application challenging that new judgment.” Ibid. So, where “there is a ‘new
   judgment intervening between the two habeas petitions,’ an application
   challenging the resulting new judgment is not ‘second or successive.’” Id. at
   341–42 (quoting Burton v. Stewart, 549 U.S. 147, 156 (2010)). Applying
   Magwood, we have held that “[w]hether a new judgment has intervened
   between two habeas petitions . . . depends on whether a new sentence has
   been imposed.” In re Lampton, 667 F.3d 585, 588 (5th Cir. 2012) (citing
   Burton, 549 U.S. at 156).
          Magwood does not apply here for two reasons.




                                         7
Case: 19-60884        Document: 00516208994              Page: 8      Date Filed: 02/18/2022




                                         No. 19-60884


                                              A.
           First, even assuming Greenwood’s parole eligibility means he now has
   a “new sentence,” that state of affairs did not result from his prior federal
   habeas petition. This forecloses applying Magwood under our case law. In
   Lampton, we held “Magwood applies only when a new sentence was imposed
   as a result of the first habeas proceeding.” Id. at 589 (emphasis added); see also
   id. at 587–88. 1 But Greenwood’s parole eligibility did not come about this
   way—“as a result of [his] first habeas proceeding.” Id. at 589. To the
   contrary, following Miller and Montgomery, Greenwood moved in state court
   for post-conviction relief. The State had no objection and so the court
   entered an “Agreed Order & Judgment,” which, as explained infra, merely
   nullified application of the Mississippi parole-ineligibility statute. Because
   this change in circumstances did not arise from a successful federal habeas
   petition, Greenwood does not have a “new judgment” under Magwood and
   his second petition is therefore successive.




           1
             Other courts have recognized Lampton’s restriction on Magwood, as well as a
   leading habeas treatise. See Harper v. Sanders, 503 F. App’x 564, 568 (10th Cir. 2012)
   (discussing Lampton and observing “all the cases cited in support of [Magwood’s] holding
   involved habeas applicants whose first petition was granted”); Hermansen v. White, No. 13-
   103-HRW, 2014 WL 4182453, at *6 (E.D. Ky. Aug. 21, 2014); Myers v. Cain, No. 10–4496,
   2012 WL 5450046, at *6 (E.D. La. Nov. 7, 2012); Brian R. Means, Federal
   Habeas Manual [Means] §§ 9A:18, 11:47, 27:10 Westlaw (database updated May
   2021).
           The majority’s reference to In re Barnes, No. 11-30319, 2011 U.S. App. LEXIS
   26753 (5th Cir. June 23, 2011), an unpublished decision that predates Lampton, is
   unavailing. Ante at 4. Having observed the new sentence in Barnes arose from a state-court
   motion, Lampton clearly intended to limit Magwood’s reach. See Lampton, 667 F.3d at 587–
   90. After Lampton, we have never permitted a second petition that resulted from a
   proceeding other than a prior, successful habeas petition. See In re Graves, 678 F. App’x
   217 (5th Cir. 2017) (per curiam); In re Hickman, No. 16-40640 (5th Cir. Aug. 12, 2016) (per
   curiam); In re Sherrick, No. 16-30535 (5th Cir. June 13, 2016) (per curiam).




                                               8
Case: 19-60884        Document: 00516208994              Page: 9      Date Filed: 02/18/2022




                                         No. 19-60884


                                              B.
           Second, Greenwood’s newfound parole eligibility does not equate to
   a “new sentence,” so he cannot have a “new judgment” under Magwood.
   Contrary to the majority’s view, Greenwood was originally sentenced to “life
   imprisonment,” not “life without the possibility of parole.” Ante at 1. Green-
   wood’s murder conviction, see Miss. Code Ann. § 97-3-19(1), carries a
   mandatory sentence of “imprisonment for life,” id. § 97-3-21(1). 2 “Section
   97–3–21 neither mandates, nor makes any provision allowing for, a sentence
   of ‘life without the possibility of parole.’” Lester Parker v. State, 119 So.3d
   987, 996–97 (Miss. 2013). 3 Rather, state parole statutes determine parole el-
   igibility. See Miss. Code Ann. § 47-7-3(f); Lester Parker, 119 So.3d at 997.
   Those statutes “appl[y] only to the internal operating procedures of the De-
   partment of Corrections and the prisons and do[] not affect a judge’s sen-
   tencing prerogative under the criminal statutes.” Fernando Parker v. State, 30
   So.3d 1222, 1228 (Miss. 2010). Thus, however “[t]he legislative mandates”




           2
            See also Greenwood v. State, 747 So.2d 273, 2775 (Miss. Ct. App. 1999) (emphasis
   added) (“Greenwood was sentenced to serve a life term in the custody of the Mississippi
   Department of Corrections.”); Greenwood v. Johnson, No. 3:02-cv-64, slip op. at 1 (S.D.
   Miss. Apr. 1, 2002) (emphasis added) (noting sentence of “life imprisonment in the custody
   of the Mississippi Department of Corrections”); 28 U.S.C. § 2254 Petition at 1, Greenwood,
   No. 3:02-cv-64 (Jan. 22, 2002), ECF No. 1 [hereinafter Petition] (petition: “Length of
   sentence LIFE”); id. at 10 (emphasis added) (supporting brief: “sentenced to a term of life
   imprisonment”); id. at 27 (state-court docket sheet: sentence of “LIFE”); id. at 31 (state-
   court sentencing form: “sentenced to serve a term of: LIFE in the custody of . . . the MS
   Department of Corrections”); see also O.A. Rec. at 14:25–15:06, available at
   https://www.ca5.uscourts.gov/OralArgRecordings/19/19-60884_2-4-2021.mp3.
           3
             See ibid. (explaining Mississippi “courts have not been empowered by the
   Legislature to sentence a [murder] defendant to life without parole”); Fernando Parker v.
   State, 30 So.3d 1222, 1227–28 (Miss. 2010) (reversing sentence of “life imprisonment
   without parole” for murder conviction as “exceed[ing] the statutory maximum” because
   section 97-3-21(1) permits “a sentence of only imprisonment for life”).




                                               9
Case: 19-60884        Document: 00516208994               Page: 10       Date Filed: 02/18/2022




                                          No. 19-60884


   applied to Greenwood’s parole eligibility, Lester Parker, 119 So.3d at 997, no
   court sentenced him to “life without parole.” He was sentenced to life, period.
           And that same mandatory life sentence was reimposed on Greenwood
   in the “Agreed Order & Judgment.” To be sure, the order also recognizes
   that Greenwood is now eligible for parole “notwithstanding” the parole stat-
   utes. But he still has the same “sentence” under Mississippi law. Because
   Greenwood’s original life sentence was never invalidated and no new sen-
   tence was imposed, Magwood is inapposite. 4
           It is true that the agreed order says the State “VACATED” Green-
   wood’s original sentence and “RE-SENTENCED” him. But we are not
   bound by those labels. 5 Instead, we “consider the impetus and effect of the
   [agreed order].” United States v. Emeary, 773 F.3d 619, 622 (5th Cir. 2014)
   (citation omitted). Its impetus and effect were to impose the same life sen-
   tence while making Greenwood eligible for parole under the parole statutes.
   And that was merely “a stopgap mechanism to annul application of Section
   47–7–3(1)([f])” because the legislature had not yet amended the statute to
   comport with Miller and Montgomery. Lester Parker, 119 So.3d at 998–99. 6



           4
            See In re Hensley, 836 F.3d 504, 506–07 (5th Cir. 2016) (per curiam) (finding no
   new sentence where “the court vacated [the prisoner’s] habitual-offender life sentence
   while simultaneously reimposing [his] original sixty-year sentence,” “which ha[d] never
   been invalidated”); see also Lampton, 667 F.3d at 589–90 (finding Magwood inapplicable
   where the court entered a new judgment vacating life sentence on one count but left life
   sentence on second count undisturbed because the prisoner was “still serving the same life
   sentence” and “[n]o new sentence was imposed”).
           5
             See, e.g., La. Envt’l Action Network v. City of Baton Rouge, 677 F.3d 737, 744 (5th
   Cir. 2012); Save Our Cemeteries, Inc. v. Archdiocese of New Orleans, Inc., 568 F.2d 1074, 1077
   (5th Cir. 1978); cf. Carpenter v. Shaw, 280 U.S. 363, 367–68 (1930); Bath v. United States,
   480 F.2d 289, 292 (5th Cir. 1973).
           6 Indeed, after the agreed order in this case, the Mississippi Supreme Court held
   that “it is error for our trial courts to vacate a juvenile’s original life-without-parole




                                                10
Case: 19-60884        Document: 00516208994              Page: 11       Date Filed: 02/18/2022




                                          No. 19-60884


           Thus, the agreed order’s effect bears no kinship to the “resentenc-
   ing” that results in a “new judgment” under Magwood. The state court in
   Magwood “conducted a full resentencing” and a “complete and new assess-
   ment of all of the evidence, arguments of counsel, and law.” 561 U.S. at 326,
   339. That did not happen here. The State merely “conferred” with Green-
   wood, “ha[d] no objection” to his requested relief, and, along with his coun-
   sel, signed the agreed order. “This procedure does not in any way resemble
   a full resentencing.” United States v. Jones, 796 F.3d 483, 486 (5th Cir.
   2015). 7
           That procedure was also entirely consistent with Montgomery itself.
   Montgomery recognized states need not “relitigate sentences . . . in every case
   where a juvenile offender received mandatory life without parole” and “may
   remedy a Miller violation by permitting juvenile homicide offenders to be
   considered for parole, rather than by resentencing them.” 577 U.S. at 212
   (citation omitted). That is precisely what the agreed order did here, and it
   means Greenwood does not now have a “new judgment” under Magwood.


   sentence (or life sentence) before conducting a Miller hearing. Neither Miller nor
   Montgomery mandate this.” Wharton v. State, 298 So.3d 921, 928 (Miss. 2019).
           7
             See also Hensley, 836 F.3d at 506–07 (finding no new sentence where “the
   reinstatement of [the prisoner’s] original sentence . . . did not result in anything that
   ‘resemble[d] a full resentencing’” (quoting Jones, 796 F.3d at 486)); United States v. Garza,
   624 F. App’x 208, 212 (5th Cir. 2015) (per curiam) (finding “ministerial task” of reentering
   judgment after permitting an out-of-time appeal “did not constitute a resentencing or new
   sentence”); Jones, 796 F.3d at 484, 486 (finding sentence “modification” under 18 U.S.C.
   § 3582(c)(2) pursuant to an “Agreed Motion for Reduction of Sentence” was not a new
   sentence because, inter alia, the district court left “undisturbed the findings and
   calculations that formed the recommended sentencing range”); In re Parker, 575 F. App’x
   415, 419 (5th Cir. 2014) (per curiam) (holding amended judgment to “correct[]” and
   shorten terms of supervised release did not trigger Magwood because, inter alia, “[t]here
   was no need for the district court to make any reassessment of the sentencing evidence or
   law” and “[t]he amended judgment [wa]s not the result of a new proceeding or
   resentencing”).




                                                11
Case: 19-60884        Document: 00516208994              Page: 12       Date Filed: 02/18/2022




                                         No. 19-60884


           In short, the majority errs by finding Greenwood has a “new sentence
   and a new judgment” under Magwood. I would instead conclude that
   Greenwood’s latest section 2254 petition, which challenges his conviction on
   the same grounds as his first petition, is successive. See 28 U.S.C. § 2244(b).
                                              II.
           Because Magwood does not apply, we need not decide whether it
   permits Greenwood to challenge his original conviction. Magwood expressly
   avoided deciding that question. See 561 U.S. at 342 (declining to decide
   whether its “reading of § 2244(b) would allow a petitioner who obtains a
   conditional writ as to his sentence to file a subsequent application challenging
   not only his resulting, new sentence, but also his original, undisturbed
   conviction”). Yet the majority, silently taking sides in a developing circuit
   split, decides Greenwood may do so. 8
           This is likely an unwarranted extension of Magwood. Unlike the
   second petition in Magwood, Greenwood’s second petition raises the same
   claim as his first and is therefore an abuse of the writ. 9 Magwood itself stressed


           8
             See Means § 9A:18 (“Lower courts have split over this unanswered question.”).
   Compare In re Gray, 850 F.3d 139, 144 (4th Cir. 2017), and King v. Morgan, 807 F.3d 154,
   156 (6th Cir. 2015), and Insignares v. Sec’y, Fla. Dep’t of Corr., 755 F.3d 1273, 1281 (11th
   Cir. 2014), and In re Brown, 594 F. App’x 726, 729 (3d Cir. 2014) (per curiam), and Wentzell
   v. Neven, 674 F.3d 1124, 1127–28 (9th Cir. 2012), and Johnson v. United States, 623 F.3d 41,
   46 (2d Cir. 2010) (holding “where a first habeas petition results in an amended judgment,
   a subsequent petition is not successive regardless of whether it challenges the conviction,
   the sentence, or both”), with Burks v. Raemisch, 680 F. App’x 686, 691 (10th Cir. 2017),
   and Suggs v. United States, 705 F.3d 279, 280 (7th Cir. 2013) (holding “a second-in-time
   motion filed under 28 U.S.C. § 2255 is barred as ‘second or successive’ when a prisoner
   has been resentenced pursuant to a successful first section 2255 motion, and the new
   motion challenges only the underlying conviction, not the resentencing”).
           9
             See Beras v. Johnson, 978 F.3d 246, 252 (5th Cir. 2020); 2 Randy Hertz &
   James S. Liebman, Federal Habeas Corpus Practice and Procedure
   §§ 28.1, 28.2[b], 28.4, LexisNexis (database updated Dec. 2020).




                                               12
Case: 19-60884        Document: 00516208994              Page: 13       Date Filed: 02/18/2022




                                          No. 19-60884


   that the errors the prisoner alleged in his second petition were “new.” 561
   U.S. at 339. And seven justices agreed that the term “second or successive”
   incorporates the pre-AEDPA abuse-of-the-writ doctrine. United States v.
   Buenrostro, 638 F.3d 720, 724 (9th Cir. 2011) (per curiam) (citations
   omitted). 10 So, I doubt Magwood saves Greenwood’s abusive petition from
   being successive. See Insignares v. Sec’y, Fla. Dep’t of Corr., 755 F.3d 1273,
   1285 (11th Cir. 2014) (Fay, J., concurring).
           Instead of grappling with this problem, the majority cites Scott v.
   Hubert, 635 F.3d 659 (5th Cir. 2011), for the proposition that a “sentence”
   and “judgment” cannot be analytically separate under AEDPA. Ante at 5–6.
   I am not persuaded. Scott concerned finality; there is no reason to apply it to
   this different area of AEDPA. The majority invokes the presumption of
   consistent usage, ante at 6, but that presumption “readily yields to context,
   and a statutory term may mean different things in different places.” King v.
   Burwell, 576 U.S. 473, 493 n.3 (2015) (internal quotation marks and citation
   omitted). 11 Context rebuts any presumption here. In assessing “what
   qualifies as second or successive,” the Supreme Court “look[s] for



           10
             Compare Magwood, 561 U.S. at 337–38 (Part IV.B, plurality opinion) (arguing the
   dissent “errs by interpreting the phrase ‘second or successive’ by reference to our
   longstanding doctrine governing abuse of the writ”), with id. at 343 (Breyer, J., concurring)
   (explaining Magwood’s “new judgment” holding is consistent with abuse-of-the-writ
   doctrine), and id. at 344–45 (Kennedy, J., dissenting) (arguing “a second-in-time
   application that seeks to raise the same claim [raised in a prior application] is barred as
   ‘second or successive’ . . . consistent with pre-AEDPA cases applying the abuse-of-the-
   writ doctrine”).
           11
              Besides, section 2244(b) does not even contain the word “judgment.” Rather,
   “judgment” in section 2254(b)(1) informs the meaning of “second or successive” and
   “application” in section 2244(b). See Magwood, 561 U.S. at 332 (“The limitations imposed
   by § 2244(b) apply only to a ‘habeas corpus application under section 2254,’ that is, an
   ‘application for a writ of habeas corpus on behalf of a person in custody pursuant to the
   judgment of a State court.’” (quoting 28 U.S.C. § 2254(b)(1))).




                                                13
Case: 19-60884     Document: 00516208994           Page: 14   Date Filed: 02/18/2022




                                    No. 19-60884


   guidance” in abuse-of-the-writ doctrine. Banister v. Davis, 140 S. Ct. 1698,
   1705–06 (2020). A later-in-time petition is successive if it “would have
   constituted an abuse of the writ, as that concept is explained in [the Court’s]
   pre-AEDPA cases.” Ibid. (cleaned up). “Congress passed AEDPA against
   th[e] [abuse-of-the-writ] legal backdrop, and did nothing to change it.” Id. at
   1707 (rejecting the notion that AEDPA “redefine[d] what qualifies as a
   successive petition”).
          In sum, the majority’s extension of Magwood has “the odd effect of
   interpreting AEDPA to relax limits on successive claims beyond the pre-
   AEDPA [abuse-of-the-writ] standards.” Suggs v. United States, 705 F.3d 279,
   285 (7th Cir. 2013). But it is unlikely “Congress, in enacting a statute aimed
   at placing new restrictions on successive petitions, would have intended this
   irrational result.” Magwood, 561 U.S. at 356 (Kennedy, J., dissenting).
          I respectfully dissent.




                                         14